Case 1:18-cv-00679-WES-PAS Document 1 Filed 12/14/18 Page 1 of 4 PageID #: 1



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


MATTHEW McCARTHY

        Plaintiff
                                                              C.A. NO. 18-679
 v.

 RHODE ISLAND CONVENTION
 CENTER AND DAVID KRAPF

        Defendants




                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1446(a) and Local Rule Cv 81, the defendants, Rhode Island

Convention Center and David Krapf (“Defendants”), hereby give notice of their removal of this

action from the Superior Court of Rhode Island to the United States District Court for the District

of Rhode Island. In support of this Notice, Defendants respectfully states as follows:

                                        BACKGROUND

1.     By Summons and Complaint, Plaintiff Matthew McCarthy (“McCarthy” or “Plaintiff”)

commenced a civil action against Defendants in Providence County Superior Court titled Matthew

McCarthy v. Rhode Island Convention Center and David Krapf, C.A. No. PC2018-6833 (the

"Superior Court Action"). True and correct copies of the Summons and Complaint that McCarthy

caused to be served upon Defendants are attached as Exhibit A and constitute all processes,

pleadings and orders served upon defendants in this action to the present date. 28 U.S.C. § 1446(a).

2.     Defendants were served with the Summons and Complaint in the Superior Court action on

November 15, 2018. The instant Notice of Removal is being filed within 30 days of the date on
Case 1:18-cv-00679-WES-PAS Document 1 Filed 12/14/18 Page 2 of 4 PageID #: 2



which Defendants were served with the Summons and Complaint in the Superior Court Action.

28 U.S.C. § 1446(b).

3.     Attached as Exhibit B is a copy of the Notice of Filing of Notice of Removal, the original

of which is being filed with the Providence County Superior Court. 28 U.S.C. § 1446(d).

                         FEDERAL QUESTION OF JURISDICTION

4.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

the Complaint states a federal cause of action against Defendants under the Americans with

Disabilities Act, 42 U.S.C. § 12102(1) and 42 U.S.C. § 12180, et seq. ("Federal Claims"). See

Compl., at ¶¶ 38, 54-65. Thus, it is a civil action for which this Court has original "federal

question" jurisdiction under 28 U.S.C. § 1311, in that the action arises under the Constitution, laws

and treaties of the United States.

5.     The Court has supplemental jurisdiction over a Plaintiff's state law claims for violations of

R.I. Gen. Laws §§ 40 9.1 1 et seq., §§ 42-87-1 et seq., §§ 11-24-1, et seq., §§ 42-112-1, et seq.

(Count II and associated relief under Count I) and his tort claims (Count III). 28 U.S.C. §1367(a).

Plaintiff's Federal Claims and state law claims arise in the same case or controversy because they

emanate from plaintiff's allegations about his confrontations with Defendants relating to his dog

and access to Defendants’ premises. Therefore, this Court has supplemental jurisdiction over

Plaintiff's state law claims. 28 U.S.C. § 1367(a).

                        REMOVAL TO THIS DISTRICT IS PROPER

6.     This Notice of Removal is being filed in the District of Rhode Island, the District Court of

the United States for the district and division within which the Superior Court action is pending.

28 U.S.C. § 1446(a).




                                                 2
Case 1:18-cv-00679-WES-PAS Document 1 Filed 12/14/18 Page 3 of 4 PageID #: 3



       WHEREFORE, Defendants respectfully request that the Superior Court action be removed

and herein proceed in the United States District Court for the District of Rhode Island.




                                                 3
Case 1:18-cv-00679-WES-PAS Document 1 Filed 12/14/18 Page 4 of 4 PageID #: 4




                                                     DEFENDANTS,
                                                     Rhode Island Convention Center and David
                                                     Krapf

                                                     By Their Attorneys,

                                                     MORRISON MAHONEY LLP

                                                     /s/ Douglas L Price
                                                     /s/ Amanda R. Prosek

                                                     Douglas L Price, #8749
                                                     dprice@morrisonmahoney.com
                                                     Amanda R. Prosek, #7677
                                                     aprosek@morrisonmahoney.com
                                                     10 Weybosset Street, Suite 900
                                                     Providence, RI 02903-7141
                                                     Phone: 401-331-4660
                                                     Fax:     401-351-4420


                                       CERTIFICATION

        I hereby certify that this document filed through the EFC System will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants as listed below this
14th day of December, 2018.

 Paige Munro-Delotto, PhD, Esq.
 Munro-Delotto Law, LLC
 400 Westminster St, Suite 200
 Providence, RI 02903

                                                       /s/ Amanda R. Prosek




                                                 4
